As filed with the Securities and Exchange Commission on January 8, 2013 1933 Act Registration No. 333-162441 1940 Act Registration No. 811-22338 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 53 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 54 [X] LEGG MASON GLOBAL ASSET MANAGEMENT TRUST (Exact Name of Registrant as Specified in Charter) 100 International Drive Baltimore, Maryland 21202 (Address of principal executive offices) Registrant's telephone number, including area code: (410) 539-0000 Name and address of agent for service: RICHARD M. WACHTERMAN, ESQ. Legg Mason & Co., LLC 100 International Drive Baltimore, Maryland 21202 (Name and address of agent for service) Copy to: ARTHUR C. DELIBERT, ESQ. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: [X] immediately upon filing pursuant to Rule 485(b) [] on , pursuant to Rule 485(b) [] 60 days after filing pursuant to Rule 485 (a)(1) [] on , pursuant to Rule 485 (a)(1) [] 75 days after filing pursuant to Rule 485(a)(2) [] on, pursuant to Rule 485(a)(2) If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This amendment is being filed solely to submit exhibits containing risk/return summary information in interactive data format that is identical to the risk/return information contained in the Registrant’s prospectus for Legg Mason BW Classic Large Cap Value Fund, which was filed with the Securities and Exchange Commission in Post-Effective Amendment No. 52 (“PEA 52”) to the Registrant’s registration statement on December 21, 2012. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant, LEGG MASON GLOBAL ASSET MANAGEMENT TRUST, hereby certifies that it meets all the requirements for effectiveness of this Post-Effective Amendment No. 53 to its Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 53 to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Baltimore, State of Maryland on this 8th day of January, 2013. LEGG MASON GLOBAL ASSET MANAGEMENT TRUST, on behalf of Legg Mason BW Classic Large Cap Value Fund By: /s/ R. Jay Gerken R. Jay Gerken President WITNESS our hands on the date set forth below. Pursuant to the requirements of the Securities Act, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated below on January 8, 2013. SignatureTitle /s/ R. Jay Gerken Chairman, President (Principal Executive Officer) and Trustee R. Jay Gerken /s/ Ruby P. Hearn* Trustee Ruby P. Hearn /s/ Arnold L. Lehman * Trustee Arnold L. Lehman /s/ Robin J.W. Masters * Trustee Robin J.W. Masters /s/ Jill E. McGovern* Trustee Jill E. McGovern /s/ Arthur S. Mehlman * Trustee Arthur S. Mehlman /s/ G. Peter O’Brien * Trustee G. Peter O’Brien /s/ S. Ford Rowan* Trustee S. Ford Rowan /s/ Robert M. Tarola * Trustee Robert M. Tarola /s/ Richard F. Sennett Principal Financial and Accounting Officer Richard F. Sennett * By: /s/ R. Jay Gerken R. Jay Gerken Attorney in Fact, pursuant to Power of Attorney filed herewith. POWER OF ATTORNEY I, the undersigned Director/Trustee of one or more of the following investment companies (as set forth in the companies’ Registration Statements on FormN-1A): LEGG MASON INCOME TRUST, INC. LEGG MASON CHARLES STREET TRUST, INC. LEGG MASON GLOBAL TRUST, INC. LEGG MASON GLOBAL ASSET MANAGEMENT TRUST LEGG MASON TAX-FREE INCOME FUND LEGG MASON INVESTORS TRUST, INC. LEGG MASON CAPITAL MANAGEMENT GROWTH TRUST, INC. LEGG MASON LIGHT STREET TRUST, INC. LEGG MASON CAPITAL MANAGEMENT VALUE TRUST, INC. LEGG MASON INVESTMENT TRUST, INC. LEGG MASON INVESTMENT TRUST LEGG MASON CAPITAL MANAGEMENT SPECIAL INVESTMENT TRUST, INC. plus any other investment company for which Legg Mason Partners Fund Advisor, LLC or an affiliate thereof acts as investment adviser or manager and for which the undersigned individual serves as Director/Trustee hereby severally constitute and appoint each of R. JAY GERKEN, RICHARD SENNETT, ERIN K. MORRIS, CHRISTOPHER BERARDUCCI, ROBERT I. FRENKEL, RICHARD M. WACHTERMAN, THOMAS C. MANDIA, MARC A. DE OLIVERIA, MICHAEL KOCUR, ARTHUR C. DELIBERT and NDENISARYA M. BREGASI my true and lawful attorney-in-fact, with full power of substitution, and each with full power to sign for me and in my name in the appropriate capacity and only for those companies described above for which I serve as Director/Trustee, any Registration Statements on Form N-1A, all Pre-Effective Amendments to any Registration Statements of the Funds, any and all Post-Effective Amendments to said Registration Statements, and any and all supplements or other instruments in connection therewith, to file the same with the Securities and Exchange Commission and the securities regulators of appropriate states and territories, and generally to do all such things in my name and behalf in connection therewith as said attorney-in-fact deems necessary or appropriate to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940, all related requirements of the Securities and Exchange Commission and all requirements of appropriate states and territories. I hereby ratify and confirm all that said attorney-in-fact or their substitutes may do or cause to be done by virtue hereof. Any subsequently executed power of attorney that grants powers unrelated to the powers granted herein will not revoke nor supersede this power of attorney unless such subsequent power of attorney expressly states otherwise. WITNESS my hand on the date set forth below at Baltimore, Maryland. SIGNATURE DATE /s/ Mark R. Fetting February 23, 2012 Mark R. Fetting /s/ R. Jay Gerken February 23, 2012 R. Jay Gerken /s/ Ruby P. Hearn February 23, 2012 Ruby P. Hearn /s/ Arnold L. Lehman February 23, 2012 Arnold L. Lehman /s/ Robin J.W. Masters February 23, 2012 Robin J.W. Masters /s/ Jill E. McGovern February 23, 2012 Jill E. McGovern /s/ Arthur S. Mehlman February 23, 2012 Arthur S. Mehlman /s/ JenniferW. Murphy February 23, 2012 JenniferW. Murphy /s/ G. Peter O’Brien February 23, 2012 G. Peter O’Brien /s/ S. Ford Rowan February 23, 2012 S. Ford Rowan /s/ Robert M. Tarola February 23, 2012 Robert M. Tarola EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
